Herbert R. Brown, J.
For the reasons which follow, we find that the trial court’s judgment was based on an error of law, and affirm the judgment of the court of appeals.
The trial court was concerned that expunging Greene’s conviction would prevent this court from obtaining a complete picture of his fitness to practice law. However, this is not the case.
Gov.Bar R. I(2)(B)(5) requires all applicants for admission to the bar to file a completed character questionnaire. Question 12 reads in pertinent part:
“(a) State whether you have ever been, or presently are, a party to or otherwise involved (except as a witness) in:
{( * * *
“(2) any criminal or quasi-criminal action or legal proceeding (whether involving a misdemeanor, minor misdemeanor, traffic offense, or felony) * * *.” (Emphasis added.)
Gov.Bar R. I(2)(B)(6) further requires the applicant to submit three authorization and release forms granting the Board of Commissioners on Character and Fitness access to sealed criminal records. Together, these provisions insure that this court will know the details of an expunged conviction when determining if an applicant is fit to practice law in this state.
*140Thus, it was not necessary for the trial court to deny expungement in order to protect our inquiry into Greene’s fitness to become a lawyer.3 While the trial court, in its entry, also said that “ * * * criminal convictions of possible bar members should be open to the public for its inspection * * it is clear that the prime reason for denying expungement was rooted in a misconception of the law. Given that the trial court’s decision was based on this erroneous assumption, the court of appeals was correct to reverse it and order the conviction expunged.
The judgment of the court of appeals is affirmed.

Judgment affirmed.

Sweeney, Holmes, Douglas and Wright, JJ., concur.
Moyer, C.J., and Resnick, J., concur in part and dissent in part.

. It should be noted, however, that we are not passing on Greene’s fitness to practice law at this time. That question is reserved for another proceeding.